Filed 8/30/21 P. v. Lim CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




THE PEOPLE,                                                                  B307208

           Plaintiff and Respondent,                                         (Los Angeles County
                                                                             Super. Ct. No. BA479595)
           v.

HOU LIM,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Lauren Weis Birnstein, Judge.
Affirmed.
     Laura R. Sheppard, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Rob A. Bonta, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Scott A. Taryle
and Lindsay Boyd, Deputy Attorneys General, for Plaintiff
and Respondent.
   __________________________________________________

                     INTRODUCTION
      Appellant Hou Lim was sentenced to three years
imprisonment on a conviction for vandalism causing at least
$400 in defacement, damage, or destruction. That offense is
punishable by imprisonment for a term not exceeding one
year, or “pursuant to subdivision (h) of Section 1170,” which
                                      1
authorizes a high term of three years. (Pen. Code, §§ 594,
subd. (b)(1), 1170, subd. (h)(1).) Without mention of
subdivision (h) of Section 1170, appellant contends the
maximum sentence for vandalism in excess of $400 is one
year, and that the trial court therefore erred by imposing a
term of three years. We conclude that appellant’s three-year
sentence was lawfully imposed “pursuant to subdivision (h)
of Section 1170.” (§ 594, subd. (b)(1).) Accordingly, we
affirm.




1
     Undesignated statutory references are to the Penal Code.




                              2
                       BACKGROUND
       In July 2019, the People charged appellant with
vandalism causing at least $400 in defacement, damage, or
destruction. (§ 594, subds. (a) & (b)(1)). Appellant pled
guilty. The trial court (Judge Jose I. Sandoval) suspended
imposition of sentence, and placed appellant on probation for
three years, ordering appellant to obey all laws.
       In March 2020, the trial court (Judge Christopher W.
Dybwad) held a combined probation-violation hearing and
preliminary hearing on a robbery charge. Two Los Angeles
Police Department officers testified regarding statements
made to them on February 27, 2020, by the alleged robbery
victim, Daniel Oxman, at his home after they responded to a
911 call. Oxman reported that around 1:10 a.m., appellant
banged on the glass of his back window with a three-foot-
long metal pipe, demanded that Oxman give him money or
let him inside, and took $6 that Oxman threw out of a
window. Oxman showed the police officers a surveillance
video from his home, which was played for the court.
       The court found appellant had violated the probation
condition requiring him to obey all laws, deeming the
surveillance video sufficiently reliable evidence to find
appellant had committed a trespass. The court also held
appellant to answer on the robbery charge.
       Two weeks later, appellant’s counsel represented to the
trial court (Judge Kathryn A. Solorzano) that the parties had
tentatively agreed to request dismissal of the robbery charge
in exchange for a prison sentence on the vandalism




                              3
conviction. The matter was continued several times. In
August 2020, apparently accepting the parties’ previously
discussed agreement, the trial court (Judge Lauren Weis
Birnstein) granted the People’s motion to dismiss the
robbery charge, and sentenced appellant to three years
imprisonment “pursuant to PC 1170(H)(1) . . . .” Appellant
timely appealed.

                         DISCUSSION
       A defendant is guilty of vandalism if the defendant
maliciously defaced, damaged, or destroyed the property of
another. (§ 594, subd. (a).) “If the amount of defacement,
damage, or destruction is four hundred dollars ($400) or
more, vandalism is punishable by imprisonment pursuant to
subdivision (h) of Section 1170 or in a county jail not
exceeding one year . . . .” (§ 594, subd. (b)(1).) “[A] felony
punishable pursuant to [subdivision (h) of Section 1170]
where the term is not specified in the underlying offense
shall be punishable by a term of imprisonment in a county
jail for 16 months, or two or three years.” (§ 1170, subd.
(h)(1).)
       Appellant contends the trial court erred by imposing a
three-year sentence on his vandalism conviction, arguing
that under section 594, “felony vandalism (over $400) carries
a maximum custodial sentence of one year.” As the People
observe, however, section 594 authorizes punishment
“pursuant to subdivision (h) of Section 1170,” which, in turn,
authorizes a three-year sentence. (§§ 594, subd. (b)(1), 1170,




                              4
subd. (h)(1).) Appellant neither addressed this point in his
opening brief nor filed a reply brief. We conclude that
appellant’s three-year sentence was lawfully imposed
“pursuant to subdivision (h) of Section 1170.” (§ 594, subd.
(b)(1).)




                              5
                     DISPOSITION
     The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




                        6